WRIGHT, Presiding Judge.
This is a divorce case.
The wife filed a complaint for divorce on the grounds of incompatibility. She also requested custody of the parties’ two minor children. The husband answered denying that an incompatibility of temperament existed and asking that the children continue in the custody of the State Department of Pensions and Security (DPS).
At the oral hearing, the husband appeared pro se. He was then and continues to be incarcerated in the Madison County jail after conviction and sentence for an assault.
The wife testified that it was her desire that the children remain in the custody of DPS pending a dependency hearing. The court heard testimony on the issue of incompatibility. Thereafter, judgment was entered granting a divorce on the ground of incompatibility and reserving the question of custody of the children pending disposition of dependency cases filed by DPS in July 1979. The husband filed an appeal from the granting of the divorce.
 The husband, acting as his own counsel, has presented no issues on appeal, merely contending the divorce should not have been granted. Thus, there is nothing for this court to review. There was more than sufficient evidence of incompatibility. The judgment of the trial court must be affirmed. Williams v. Clark, 50 Ala.App. 352, 279 So.2d 523 (1973).
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.